Case 1:20-cv-03100-GPG Document1 Filed 10/14/20 USDC Colorado Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

 

Civil Action No.

(To be supplied by the court)
Amanda D Tucker-Meuse Plaintiff
v.

CPEP - The Center for Personalized Education for Physicians

3

Elizabeth Korinek

Department of Regulatory Agencies (DORA)
, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above —
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

A. PLAINTIFF INFORMATION
You must notify the court of any changes to your address where case-related papers may be

 
Case 1:20-cv-03100-GPG Document1 Filed 10/14/20 USDC Colorado Page 2 of 5

served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Amanda D Tucker-Meuse, 62 Haystack Lane, Snowmass, Colorado 81654

 

(Name and complete mailing address)
970-820-8540, atuckermd@yahoo.com

 

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant1: | CPEP, 720 S Colorado Blvd Ste 1100, Glendale, CO 80246

 

(Name and complete mailing address)
(303) 577-3232

 

(Telephone number and e-mail address if known)

Defendant 2: Elizabeth Korinek, 720 S Colorado Blvd Ste 1100, Glendale, CO 80246

 

 

(Name and complete mailing address)
(303) 577-3232

 

(Telephone number and e-mail address if known)

Department of Regulatory Agencies, 1560 Broadway, Suite 110
Denver, CO 8020

 

 

Defendant 3:
(Name and complete mailing address)
303-894-7855
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-03100-GPG Document1 Filed 10/14/20 USDC Colorado Page 3of5

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

XX. __ Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

42 USC 12131 (a) (8)

The Findings and Purpose of the ADA (and RA) is the Nation's proper goals. of individuals with
disabilities are to assure equal opportunity, full participation, independent living and self
sufficiency for such individuals "

ADA and RA define discrimination to include the failure to offer reasonable accommodation in
violation of Congress's objectives to facilitate economic independence and maintain employment
and self sufficiency

42 USC 12131(1) (B)
Public Entities may not administer a licensing program in a manner that subjects qualified
individuals with disabilities to discrimination on basis of disability

42 USC 12101 (a) (8), 29 USC 794(a)
Discrimination Claims under the Rehabilitation Act are governed by the same standards used in
ADA cases.

29 CFR 1630.2(r)

Whether public entities have complied with their obligations and whether discrimination has
occurred, not whether the individual meets the definition of disability. This requires the offer of
accommodation of uncovered disabilities

CFR 1630.14
Fit for Duty Evaluation must be of limited scope focusing on business necessity, not overly
intrusive, one in number and paid for by the requesting agency. / entity

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 
Case 1:20-cv-03100-GPG Document1 Filed 10/14/20 USDC Colorado Page 4 of 5

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

 

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).
Defendant 1 has its principal place of business in (name of

 

state or foreign nation).

(Jf more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE:

 

Supporting facts:

This case is a re-filing of Case No: 1 :20:cv-0170 approved by the Federal Court in early June.
On June 23", 2020, the court ordered plaintiff to file an Amended Complaint.

Plaintiff filed this within 24 hours and submitted this electronically along with two other
documents (signature page and Motion to add DORA as Co-defendant)

Plaintiff encloses copies of screen shots (which are photographs and cannot be altered) showing
the electronic mail.

For some reason, these documents were received and accepted but the Amended Complaint was
not
Case 1:20-cv-03100-GPG Document1 Filed 10/14/20 USDC Colorado Page 5 of5

Plaintiff is re-submitting the Amended Complaint ordered on June 23" and written the same and
filed on June 24", 2020

The claims and request for relief are submitted in this Amended complaint, filed on the proper
format

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, | also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Pmcua STUKS-

(Plaintiff's signature)

\0-(4 90.20

 

(Date)

(Form Revised December 2017)
